DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a foreign priority document under 35 U.S.C. 119(a)-(d) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed foreign priority document. The disclosure of the invention in the foreign priority document and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the foreign priority document, FR2001801 (published 27 August 2021 as FR3107559A1), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 2-4 of this application.  
That is, no portion of the foreign priority document discloses “two attachments” securing the separator to the interior skin (claim 2); each attachment allowing rotation of the separator (claim 2); a guide for guiding the separator (claim 3); and the guide comprising bolts sandwiching the separator and the interior skin through orifices (claim 4). 
Corresponding portions of the disclosure (at least [0054-63] and Figs 5-6) are also not supported by the foreign priority document. 
Thus, claims 2-4 are attributed the effective filing date of 22 February 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Klobuchar on 05 August 2022.

The application has been amended as follows: 
IN THE CLAIMS

1. (CURRENTLY AMENDED) An internal structure of a primary exhaust duct of a turbomachine, said internal structure comprising: 
a primary wall comprising a plurality of holes and a surface of revolution about a longitudinal axis, allowing air to pass through the plurality of holes and forming an internal surface of the primary exhaust duct, 
an interior skin comprising a surface of revolution about the longitudinal axis, arranged inside the primary wall, and 
a separator having a first edge, the separator attached only to the interior skin and only by a region along the first edge, the separator capable of changing from a first geometry to a second geometry, 
wherein a change from the first geometry to the second geometry takes place when a temperature of the separator exceeds a first temperature, and a change from the second geometry to the first geometry takes place when the temperature of the separator drops below a second temperature less than or equal to the first temperature, [[and]] 
wherein a coefficient of expansion of the separator is greater than that of the interior skin, 
wherein, in the first geometry, the separator is wound on itself, 
wherein, in the second geometry, the separator is unwound fully extends so as to bring a second edge of the separator adjacent to the primary wall, and 
wherein a gap is maintained between the separator and the primary wall at all times.

2. (CURRENTLY AMENDED) The internal structure according to claim 1, further comprising two attachments attaching the region along the first edge of the separator to the interior skin, wherein each of the two attachments allows rotation of the separator about an axis perpendicular to the interior skin.

3. (CURRENTLY AMENDED) The internal structure according to claim 2, wherein at least one of the two attachments forms[[,]] a respective guide, wherein each , guides the separator with respect to the interior skin, which allows a movement of the first edge over the interior skin.

4. (CURRENTLY AMENDED) The internal structure according to claim 3, wherein each  a first orifice passing through the separator and a second orifice passing though the interior skin, 

5. (CURRENTLY AMENDED) A turbomachine having a primary exhaust duct bounded outwardly by a primary nozzle and inwardly by an internal structure of [[a]] the primary exhaust duct of [[a]] the turbomachine, said internal structure comprising: 
a primary wall comprising a plurality of holes and a surface of revolution about a longitudinal axis, allowing air to pass through the plurality of holes and forming an internal surface of the primary exhaust duct, 
an interior skin comprising a surface of revolution about the longitudinal axis, arranged inside the primary wall, and 
a separator having a first edge, the separator attached only to the interior skin and only by a region along the first edge, the separator capable of changing from a first geometry to a second geometry, 
wherein a change from the first geometry to the second geometry takes place when a temperature of the separator exceeds a first temperature, and a change from the second geometry to the first geometry takes place when the temperature of the separator drops below a second temperature less than or equal to the first temperature,
wherein a coefficient of expansion of the separator is greater than that of the interior skin, 
wherein, in the first geometry, the separator is wound on itself,
wherein, in the second geometry, the separator is unwound fully extends so as to bring a second edge of the separator adjacent to the primary wall, and 
wherein a gap is maintained between the separator and the primary wall at all times.

6. (CURRENTLY AMENDED) An aircraft having a turbomachine having a primary exhaust duct bounded outwardly by a primary nozzle and inwardly by an internal structure of [[a]] the primary exhaust duct of [[a]] the turbomachine, said internal structure comprising: 
a primary wall comprising a plurality of holes and a surface of revolution about a longitudinal axis, allowing air to pass through the plurality of holes and forming an internal surface of the primary exhaust duct, 
an interior skin comprising a surface of revolution about the longitudinal axis, arranged inside the primary wall, and 
a separator having a first edge, the separator attached only to the interior skin and only by a region along the first edge, the separator capable of changing from a first geometry to a second geometry, 
wherein a change from the first geometry to the second geometry takes place when a temperature of the separator exceeds a first temperature, and a change from the second geometry to the first geometry takes place when the temperature of the separator drops below a second temperature less than or equal to the first temperature, 
wherein a coefficient of expansion of the separator is greater than that of the interior skin, 
wherein, in the first geometry, the separator is wound on itself, 
wherein, in the second geometry, the separator is unwound fully extends so as to bring a second edge of the separator adjacent to the primary wall, and
wherein a gap is maintained between the separator and the primary wall at all times.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 5-6, the prior art of record does not teach in combination with the other limitations of the independent claim: “wherein, in the first geometry, the separator is wound on itself, wherein, in the second geometry, the separator is unwound and fully extends so as to bring a second edge of the separator adjacent to the primary wall, and wherein a gap is maintained between the separator and the primary wall at all times”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741